Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Examiner respectfully withdraws the 35 U.S.C. 112 rejection in light of the amendments. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in a telephonic conversation with Attorney Abraham DeLao Reg # 64562 on Wednesday 7/13.
The application has been amended as follows: 

Claim 1: (Currently Amended)  A method for hosting a collaborative session between a plurality of users though operation of a collaboration tool, each participating in the collaborative session via an IHS (Information Handling System), the method comprising:
detecting a first of the plurality of users joining the collaborative session via a user interface of the collaboration tool operating on a first IHS;
detecting a second of the plurality of users joining the collaborative session via a user interface of the collaboration tool operating on a second IHS;
displaying information that is shared by the second user via the collaborative tool to the user interface of the collaborative tool operating on the first IHS of the first user;  
monitoring activity by the first user while the information is displayed to the first user via the collaboration tool; 
detecting an event triggering distribution of the shared information; [[and]]
determining, based on the monitored activity of the first user during display of the information shared by the second user, whether to distribute a copy of the shared information to the first IHS of the first user for use of the shared information by the first user external to the collaboration tool, wherein the determination to distribute the copy of the shared information to the first IHS of the first user is based on whether the monitored activity of the first user during the display of the information shared by the second user surpasses a threshold level of activity by the first user; and
transmitting a file to the first user, wherein the file comprises the copy of the shared information. 

Claim 10: (Currently Amended)  A first Information Handling System (IHS) configured for supporting participation in a collaborative session by a first user of the first IHS, comprising:
a plurality of sensors;
a sensor hub comprising a logic unit configured via firmware instructions to determine a user context based on inputs from the plurality of sensors; 
one or more processors; 
one or more memory devices coupled to the processors, the memory devices storing computer-readable instructions that, upon execution by the processors, cause a client application of a collaborative tool operating on the first IHS to:
determine the first user has joined the collaborative session;
display information shared by a second user participating in the collaborative session via the collaborative tool to the first user via the client application of the collaboration tool;  
monitor the user context of the first user while the information shared by the second user is displayed to the first user via the client application of the collaboration tool; 
detect an event triggering distribution of the displayed information; and
receive a file comprising 
based on the monitored context of the first user during the display of the shared information to the first user via the client application, wherein the determination to retrieve the copy of the shared information to the first IHS of the first user is based on whether the monitored context of the first user during the 
display of the shared information surpasses a threshold level of activity by the first user. 

Claim 17: (Currently Amended)  A computer-readable storage device having instructions stored thereon for supporting participation in a collaborative session by a first user of a first IHS (Information Handling System), wherein execution of the instructions by one or more processors of the first IHS causes the one or more processors to:
determine the first user has joined the collaborative session via a client application of a collaboration tool;
display information shared by a second user participating in the collaborative session via the collaborative tool to the first user via the client application of the collaboration tool;  
monitor the user context of the first user while the information shared by the second user is displayed to the first user via the client application of the collaboration tool; 
detect an event triggering distribution of the information shared by the second user; and
receive a file comprising 
monitored context of the first user during the display of the information shared by the second user to the first user via the client application, wherein the determination to distribute the shared information to the first IHS of the first user based on whether the monitored context of the first user during the 
display of the shared information surpasses a threshold level of activity by the first user.

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 10, and 17, the claims are deemed to be allowable over the prior art as neither Lo et al. (US 20150169069 A1) nor Conny Sarevall et al. (US 20200301644 A1) hereinafter CS nor Sik et al. (US 20130073965 A1) nor Kotler et al. (US 20130091205 A1) nor Aurongzeb et al. (US 20180107441 A1) hereinafter Auron  nor Callahan (US 20130057640 A1) either teach or suggest the limitations of the independent claims, more specifically none of the above recited prior art teach “detecting an event triggering distribution of the shared information; determining, based on the monitored activity of the first user during display of the information shared by the second user, whether to distribute a copy of the shared information to the first IHS of the first user for use of the shared information by the first user external to the collaboration tool, wherein the determination to distribute the copy of the shared information to the first IHS of the first user is based on whether the monitored activity of the first user during the display of the information shared by the second user surpasses a threshold level of activity by the first user; and transmitting a file to the first user, wherein the file comprises the copy of the shared information.”

The closes prior arts of record teach: 
Lo teaches a first Information Handling System (IHS) configured for supporting participation in a collaborative session by a first user of the first IHS, comprising:  (0005; HIS system facilitating collaboration session) a plurality of sensors; (0006; 0045; plurality of sensors) a sensor hub comprising a logic unit configured via firmware instructions to determine a user context based on inputs from the plurality of sensors; (0032;0045; sensors are operated by the natural user interface module, and inputs from the sensors are processed by the context engine module in processing user inputs and actions) one or more processors; (0055; processors) one or more memory devices coupled to the processors, the memory devices storing computer-readable instructions that, upon execution by the processors, cause operating system applications of the first IHS to: (0017; memory storing instructions executed by processors) determine the first user has joined the collaborative session via a client application of a collaboration tool; (0033; 0045; the client platform automatically joins users to the collaborative session, and therefore the system knows when a user has joined the collaborative session) determine a plurality of affiliations of the first user; (0041; participants of the meeting) detect a display of displayed information to the first user via the client application of the collaboration tool, (0038-0041; 0065-0067; Fig 1; Displaying public and private information through the collaboration tool) wherein the displayed information is classified based on a plurality of attributes; (0038-0041; 0065-0067; Fig 1; Managing display of public or private data including documents, whiteboard etc) monitor the user context (user context information) of the first user while the displayed information is displayed to the first user via the client application of the collaboration tool; (0065-0068; 0070-0071; 0073; 0075; 0082-0085; monitoring and detecting user movement, attention loss and detection, including eye tracking while the user is using the virtual collaboration application, which includes the sharing functionality) detect an event triggering distribution of the displayed information; (0079-0084; 0096; detecting gestures for creating/editing/highlighting content that is shared with a plurality of participants) and receive the displayed information, (0068-0070; 0075; 0084; 0096; receiving drawn information in a shared whiteboard space of virtual meeting) wherein distribution of the displayed information to the first HIS (HIS system) is determined by the collaborative tool (collaboration tool) based on the affiliations of the first user (meeting participants) (0034; 0068-0070; 0075; 0084;  the user is in a meeting and screen sharing is being performed using the collaboration tool;  user edits are distributed through the central hub to other participants of the meeting) and further based on the monitored context of the first user during the display of the displayed information to the first user via the client application (0041; 0065-0068; 0070-0071; 0073; 0075; 0082-0085; monitoring and detecting user movement, attention loss and detection, including eye tracking while the user is using the virtual collaboration application, which includes the sharing functionality (drawing/edit/highlight)) and further based on the attributes of the information; (0038-0041; 0065-0067; Fig 1; Managing display of public or private data including documents, whiteboard etc)
Lo is different in that Lo does not explicitly teach that the information being distributed is a file, which is a copy of the shared information during the collaboration session based on a threshold activity/context being monitored is above a threshold  and therefore do not disclose “detecting an event triggering distribution of the shared information; determining, based on the monitored activity of the first user during display of the information shared by the second user, whether to distribute a copy of the shared information to the first IHS of the first user for use of the shared information by the first user external to the collaboration tool, wherein the determination to distribute the copy of the shared information to the first IHS of the first user is based on whether the monitored activity of the first user during the display of the information shared by the second user surpasses a threshold level of activity by the first user; and transmitting a file to the first user, wherein the file comprises the copy of the shared information.”
CS teaches wherein the determination to distribute the displayed information to the first IHS of the first user is further based on whether the monitored context (activity such as brush stroke) of the first user during the display of the displayed information surpasses a threshold level (0026-0028; 0033; 0069; 0079; when a users activity surpasses a threshold making changes to the shared canvas being displayed on the users screen (equivalent to distribute information to the first HIS of the first user) and communicate the changes to the other user devices participating in the collaboration session)
Sik teaches wherein the event triggering distribution of the displayed information (Stream portion of presentation) comprises the detection of the display of the information to the first user for longer than a first duration (0019-0021; 0055-0056; synchronizing the information displayed on the presenter device to be displayed on the client device using streaming of only portions of the presentation) wherein the displayed information is from a first file and wherein the event triggering distribution of the displayed information (Stream portion of presentation) comprises the detection of the display of a threshold portion (0016-0017; page) of the contents of the first file to the first user (0019-0021; 0055-0056; synchronizing the information displayed on the presenter device to be displayed on the client device using streaming of only portions of the presentation; streaming a portion of the slides/files/pages that is being displayed based on the presenter switching slide/files/pages
Kotler teaches wherein the determining to distribute the information to the first IHS of the first user is further based on the first user being detected in proximity to a second IHS of a second user participating in the collaborative session (0038; 0040; 0043; 0070-0071; distributing content to users within proximity in the same room)
Auron teaches wherein the plurality of sensors comprise an RFID (Radio Frequency Identification) sensor and wherein the monitored user context of the first user comprises a location of the first user relative to the first IHS as determined using the RFID sensor (0004-0005; 0024; 0030; 0100 radio frequency proximity detection for determining user proximity to HIS)
Callahan teaches wherein the event triggering distribution of the displayed information comprises detection of a key phrase spoken by a participant in the collaborative session (0047-0048; distributing content to media substrate 425 and other participating users, based on a participating user voice input, triggering the distribution of content)
CS, Sik, Kotler, Auron, and Callahan are different in that they do not explicitly teach that the information being distributed is a file, which is a copy of the shared information during the collaboration session based on a threshold activity/context being monitored is above a threshold, and therefore does not disclose “detecting an event triggering distribution of the shared information; determining, based on the monitored activity of the first user during display of the information shared by the second user, whether to distribute a copy of the shared information to the first IHS of the first user for use of the shared information by the first user external to the collaboration tool, wherein the determination to distribute the copy of the shared information to the first IHS of the first user is based on whether the monitored activity of the first user during the display of the information shared by the second user surpasses a threshold level of activity by the first user; and transmitting a file to the first user, wherein the file comprises the copy of the shared information.”

In the examiners opinion it would not have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of the above recited prior art to include distributing shared information as a file comprising a copy of the shared information based on an activity level threshold detected from the other participants such as “detecting an event triggering distribution of the shared information; determining, based on the monitored activity of the first user during display of the information shared by the second user, whether to distribute a copy of the shared information to the first IHS of the first user for use of the shared information by the first user external to the collaboration tool, wherein the determination to distribute the copy of the shared information to the first IHS of the first user is based on whether the monitored activity of the first user during the display of the information shared by the second user surpasses a threshold level of activity by the first user; and transmitting a file to the first user, wherein the file comprises the copy of the shared information.”.

Therefore independent claims 1, 10, and 17 are deemed to be allowable over the prior art and dependent claims 1-7, 9, 11-15, and 18-20 are deemed to be allowable in light of their dependency from an allowable claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451